


Exhibit 10.2




VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
You (“Participant”) have been granted an award (“Award”) of Restricted Stock
Units (“RSUs”) as set forth below. The Award is granted under the Vantiv, Inc.
(the “Company”) 2012 Equity Incentive Plan (the “Plan”) and is subject to the
terms and conditions of the Plan, this Notice of Restricted Stock Unit Award
(“Notice”) and the Restricted Stock Unit Award Agreement (“Agreement”) attached
to this Notice. Unless otherwise defined in this Notice or the Agreement, the
terms defined in the Plan shall have the same meanings in this Notice and the
Agreement.
Participant Name:
 
Employee ID:
 
Grant ID:
 
Date of Grant:
 
Number of RSUs:
 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in 25% annual increments beginning on the first anniversary
of the Date of Grant.

Additional Terms/Acknowledgements: By accepting (whether in writing,
electronically or otherwise) this Award, Participant acknowledges and agrees to
the following:
Participant understands that Participant’s employment with the Company is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice, the Agreement or the Plan changes the at-will
nature of that relationship. Participant acknowledges that the vesting of the
RSUs pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company or an Affiliate of the Company.
Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read the Agreement, the Plan and the Plan
prospectus, and agrees to be bound by the terms of such documents, including the
restrictive covenants contained therein. By accepting this Award, Participant
consents to the electronic delivery as set forth in the Agreement and to
participate in the Plan through an on-line or electronic system maintained by
the Company or a third party designated by the Company.



--------------------------------------------------------------------------------





VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Notice of Restricted Stock Unit Award (the “Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Vantiv, Inc. (the
“Company”) has awarded you a Restricted Stock Unit award (the “Award”) under its
2012 Equity Incentive Plan (the “Plan”) for the number of restricted stock units
(“Restricted Stock Units” or “RSUs”) indicated in the Notice. Capitalized terms
not explicitly defined in this Agreement or in the Notice but defined in the
Plan will have the same definitions as in the Plan. The details of your Award,
in addition to those set forth in the Notice and the Plan, are as follows:
1.      Grant. Each RSU represents a right (which is subject to forfeiture and
transfer restrictions) to a future payment of one share (“Share”) of the
Company’s Class A Common Stock.
2.     Settlement. Settlement of RSUs shall be made as soon as administratively
practicable after the applicable vesting date (but no later than March 15 of the
calendar year following the calendar year in which such vesting occurs). Subject
to any required tax withholding, such settlement shall be in Shares. In no event
will the Company grant or issue a fractional RSU or Share. Any fraction will be
rounded down to the nearest whole RSU or Share.
3.     No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.
4.    No Dividend Equivalents. Dividends, if any (whether in cash or Shares),
shall not be credited to Participant.
5.    Non-Transferability of RSUs. RSUs may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order.
This restriction on transfer will lapse upon delivery of Shares in respect of
vested RSUs.
6.    Treatment upon Termination of Service.
(a)    General Rule. Subject to Section 6(b) and Section 10, if Participant’s
Continuous Service Status terminates for any reason at any time before all of
Participant’s RSUs have vested, all unvested RSUs shall be automatically
forfeited upon such termination. In the case of any dispute as to whether a
termination of Continuous Service Status has occurred, the Committee shall have
sole discretion to determine whether such termination has occurred and the
effective date of such termination.
(b)    Special Rule for Death and Disability. If Participant’s Continuous
Service Status terminates as a result of Participant’s death or Disability, all
unvested RSUs shall vest as of the date of such termination.
7.     Tax Withholding. The Participant shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the RSUs and Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. In this regard, the Participant authorizes the Company to
withhold Shares from the Shares that otherwise would be issued or delivered to
the Participant in respect of the RSUs; provided, however, that no Shares shall
be withheld with a value exceeding the minimum amount of tax required to be
withheld by law. The Company may permit the Participant to satisfy any federal,
state or local tax withholding obligation by any of the following additional
means, or by a combination of such means:
(a)    tendering a cash payment;
(b)    “sell to cover;”

2


--------------------------------------------------------------------------------



(c)     delivering to the Company previously owned and unencumbered Shares; or
(d)     any other arrangement approved by the Committee.
One or more of these methods may not be available to Participant (or may be
unavailable during a specified period) should the Company determine that its
availability will or could violate the terms of any relevant law or regulation.
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any Shares, and (b) does not commit to structure the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items. In the
event the Company’s obligation to withhold arises prior to the delivery of
Shares or it is determined after the delivery of Shares that the amount of the
Company’s withholding obligation was greater than the amount withheld by the
Company, Participant agrees to hold the Company harmless from any failure by the
Company to withhold the proper amount. The Company may refuse to deliver the
Shares if the Participant fails to comply with his or her obligations in
connection with the tax withholding as described in this section.
8.     No Employment/Service Rights. Nothing in the Plan or this Agreement shall
affect in any manner whatsoever the right or power of the Company, or an
Affiliate of the Company, to terminate Participant’s service, for any reason,
with or without cause.
9.     No Impact on Other Benefits. The value of Participant’s RSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
10.    Change of Control.
(a)    Treatment Following a Change of Control. If a Change of Control occurs
and Participant’s Continuous Service Status is terminated by the Company or an
Affiliate without “Cause” or by the Participant for “Good Reason” (each as
defined below) within the 24-month period following the Change of Control, all
unvested RSUs or, if applicable, Rolled Over RSUs (as defined below), shall
automatically vest in full as of the date of such termination. Notwithstanding
the foregoing, if the Successor Corporation (or the ultimate parent entity) in a
Change of Control does not provide Rolled Over RSUs, all unvested RSUs shall
vest in full as of the date of the Change of Control and be eligible to receive
the same per share transaction consideration being offered to common
stockholders generally pursuant to the Change of Control; or, alternatively, the
Committee may cancel the Participant’s outstanding RSUs and pay to the
Participant, in cash or stock, or any combination thereof, the value of such
RSUs based upon the price per Share received or to be received by other
stockholders of the Company in the Change of Control.
(b)    Definition of “Rolled Over RSUs.” “Rolled Over RSUs” mean that the
Successor Corporation (or the ultimate parent entity) in a Change of Control
agrees to honor or assume the RSUs on substantially equivalent contractual and
financial terms, or agrees to grant a substitute award on substantially
equivalent contractual and financial terms. Any determination as to what
constitutes “substantially equivalent contractual and financial terms” will be
conclusively determined by the Committee.
(c)    Definition of “Good Reason.” “Good Reason” shall be as defined under the
terms of the Participant’s employment agreement or, if no employment agreement
applies to the Participant or such an agreement does not include a definition of
“Good Reason,” under the terms of any severance policy maintained by the Company
to which or under which the Participant is a party or participant. For purposes
of Section 10(a), the event giving rise to a termination for Good Reason must
occur within the 24-month period following a Change of Control.
(d)    Definition of “Cause.” For purposes of this Agreement, except as
otherwise provided in a written employment or severance agreement between the
Participant and the Company or a severance plan of the Company covering the
Participant (including a change in control severance agreement or plan), “Cause”
shall mean any one or more of the following, (i) gross negligence or willful
misconduct of a material nature in connection with the performance of the
Participant’s duties, (ii) an indictment or conviction for (or pleading guilty
or nolo contendere to) a felony, (iii)

3


--------------------------------------------------------------------------------



a non-de minimus intentional act of fraud, dishonesty or misappropriation (or
attempted misappropriation) of the Company’s or any of its Affiliates’ funds or
property; (iv) the Company or any of its Affiliates having been ordered or
directed by any federal or state regulatory agency with jurisdiction to
terminate or suspend the Participant’s employment and such order or directive
has not been vacated or reversed upon appeal; or (v) a violation of Section 12
hereof or any similar covenant or agreement between the Participant and the
Company or an Affiliate; (vi) the Participant’s breach of any of material
obligations in his or her employment agreement or offer letter; (vii) the
Participant’s breach of his fiduciary duties as an officer or director of the
Company or any of its Affiliates; or (viii) the Participant’s continued failure
or refusal after written notice from the chief executive officer or his delegate
(or the Board, in the case of the chief executive officer) to implement or
follow the direction of the chief executive officer or his delegate (or the
Board, as applicable). Any disputes as to what constitutes “Cause” or “Good
Reason” shall be conclusively determined by the Committee or its delegate.
11.     Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and the Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Shares may be listed or quoted at the time of such issuance
or transfer.
12.    Restrictive Covenants.
A.     Participant’s Covenants.
1.Non-Competition. During the Restricted Period (as defined below), Participant
shall not compete in any manner, either directly or indirectly, whether for
compensation or otherwise, with the Business of the Company, as further
described below. The parties agree that the following activities (without
limitation) will be deemed to be competing:
(a)    producing, developing, marketing, rendering services for, handling,
recommending, analyzing or accepting orders for products or services competitive
with the Business of the Company, or assist others to produce, develop, market,
or render such services or products; or
(b)    accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any person or entity that directly or indirectly produces,
develops or markets a product, process, or service which is competitive with
those products, processes, or services constituting the Business of the Company,
whether existing or planned for the future, provided, however, that it shall not
be a violation of this Agreement for Participant to have beneficial ownership of
less than 1% of the outstanding amount of any class of securities listed on a
national securities exchange or quoted on an inter-dealer quotation system; or
(c)    taking any other action that is likely or intended to result directly or
indirectly in prospective or actual customers of the Company purchasing
products, processes, or services which are competitive with those products,
processes, or services constituting the Business from a competitor of the
Company; or
(d)    accepting any job or engagement in which Participant may be in a position
to use or disclose Confidential Information regarding the Business of which
Participant acquired knowledge or to which Participant had access while employed
by the Company.
The parties expressly agree that the foregoing list of activities is
illustrative and non-exhaustive, and shall not limit Company’s right to
protection from other activities that are competitive with the Business of the
Company. In recognition of the national scope of the Company’s Business, in that
it provides products and services to customers throughout the United States of
America, Participant agrees that the foregoing restriction(s) shall be
applicable throughout the United States of America. Participant agrees that such
geographic restriction is reasonable.
2. Non-Solicitation. During the Restricted Period, Participant agrees that
Participant will not, either on Participant’s own behalf or on behalf of any
other person or entity, directly or indirectly, (a) solicit any person

4


--------------------------------------------------------------------------------



or entity that is a customer of the Business or the Company, or has been a
customer of the Company during the prior eighteen (18) months, to purchase any
products or services the Business or the Company provided or provides to the
customer, (b) interfere with any of the Business’s or the Company’s business
relationships, or (c) directly or indirectly solicit, divert, entice or take
away any potential customer identified, selected or targeted by the Business or
the Company with whom Participant had contact, involvement or responsibility
during Participant’s employment with the Company and/or its Affiliates, or
attempt to do so for the sale of any product or service that competes with a
product or service offered by the Business or the Company.
3.No-Hire. During the Restricted Period, Participant agrees that Participant
will not, either on Participant’s own behalf or on behalf of any other person or
entity, directly or indirectly, hire, solicit or encourage to leave the employ
of the Company or any of its Affiliates any person who is then an employee of
the Company or its Affiliates or was such an employee within twelve (12) months
of the date of such hiring, soliciting, or encouragement to leave.
4.Confidentiality. The Participant will not at any time (whether during or after
the Participant’s employment with the Company) disclose, divulge, transfer or
provide access to, or use for the benefit of, any third party outside the
Company (other than as necessary to perform the Participant’s employment duties)
any Confidential Information without prior authorization of the Company. Upon
termination of the Participant’s employment for any reason, the Participant
shall return to the Company any and all Confidential Information and other
property of the Company or its Affiliates in the Participant’s possession or
control.
5.Non-Disparagement. Participant agrees not to take any action or to make any
statement, written or oral, that disparages or criticizes the business or
management of the Company or any of its Affiliates, or any of their respective
directors, officers, agents, employees, products or services.
B.    Certain Definitions. For purposes of Section 12.A, the following
definitions apply.
1.    “Business” means (i) merchant processing services (including payment
authorization, clearing and settlement for credit, debit, check authorization
and truncation), (ii) gift, private label, stored value and prepaid card
processing, (iii) electronic funds transfer services to business customers
(including debit and ATM card processing and driving services, PIN and signature
debit transaction authorization settlement and exception processing, (iv)
payment and ATM network switching services (including the Jeanie network), (v)
credit and debit card production, activation, replacement and related management
services (including on an outsourced basis), (vi) payments-related reselling
services, (vii) other value added services (including fraud detection,
prevention and management services) relating to the foregoing, (viii)
promotional messaging service relating to the foregoing, (ix) debit portfolio
management services related to the foregoing, and (x) data processing services
related to the foregoing.
2.    “Confidential Information” shall mean information or material of the
Company which is not generally available to or used by others, or the utility or
value of which is not generally known or recognized as standard practice,
whether or not the underlying details are in the public domain, including:
(A) information or material relating to the Company and its business as
conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated services, products or software; customers or prospective
customers; relations with business partners or prospective business partners; or
research, engineering, development, manufacturing, purchasing, accounting, or
marketing activities; (B) information or material relating to the Company’s
inventions, improvements, discoveries, “know-how,” technological developments,
or unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s services, products or software;
(C) information on or material relating to the Company which when received is
marked as “proprietary,” “private,” or “confidential”; (D) trade secrets of the
Company; (E) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming

5


--------------------------------------------------------------------------------



languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (F) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
“Confidential Information” does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of Participant outside the scope of employment or
contrary to the requirements of this Agreement will not be considered to have
been properly published, and therefore will not be in the public domain for
purposes of this Agreement.
3.    “Restricted Period” means the period of Participant’s employment by the
Company or one of its Affiliates and twelve (12) months following termination of
such employment for any reason.
C.Representations, Warranties and Acknowledgements. Participant acknowledges
that Participant’s services are of a special, unique and extraordinary
character, and Participant’s position with the Business and the Company places
Participant in a position of confidence and trust with the customers, suppliers,
vendors, employees and agents of the Company.
1.    Participant also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any businesses which are engaged in
the Business or any other lines of business that the Company may engage in the
future. Participant further acknowledges that the nature of the Business and the
other businesses of the Company are national in scope.
2.    Participant represents and warrants to the Company that Participant is not
a party to any agreement, commitment, arrangement or understanding (whether oral
or written) that in any way conflicts with or limits Participant’s ability to
commence or continue to render services to the Company or that would otherwise
limit Participant’s ability to perform all responsibilities in accordance with
the terms and subject to the conditions of Participant’s employment.
D.    Remedies. If Participant breaches any provision of Section 12.A hereof,
all outstanding RSUs, whether vested or unvested, shall be immediately forfeited
and cancelled and the Participant shall immediately return to the Company the
Shares previously received in settlement of any vested RSUs or the pre-tax
income derived from any disposition of the Shares previously received in
settlement of the RSUs. Participant hereby further consents and agrees that in
the event of breach or threatened breach by Participant of any provision of
Section A hereof, the Company shall be entitled to (a) temporary and preliminary
and permanent injunctive relief and without the posting any bond or other
security, (b) damages and an equitable accounting of all earnings, profits and
other benefits arising from such violation, (c) recovery of all attorney’s fees
and costs incurred by the Company in obtaining such relief, (d) cessation and
repayment of any severance benefits paid to Participant pursuant to any
agreement with the Company, including any employment agreement, severance
benefit agreement, plan or program of the Company, and (e) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which the Company may incur as a result of said breach or threatened
breach. The Company may pursue any remedy available, including declaratory
relief, concurrently or consecutively in any order, and the pursuit of one such
remedy at any time will not be deemed an election of remedies or waiver of the
right to pursue any other remedy.
E.     Early Resolution Conference.     The provisions of this Section 12 are
understood to be clear and enforceable as written and are entered into by
Participant and the Company on that basis. However, should Participant later
believe any provision in this Section 12 to be unclear, unenforceable, or
inapplicable to activity that Participant intends to engage in, Participant will
first notify the Company in writing and meet with a Company representative and a
neutral mediator (if the Company elects to retain one at its expense) to discuss
resolution of any disputes between the parties. Participant will provide this
notification at least fourteen (14) days before Participant engages in any
activity on behalf of a competing business or engages in other activity that
could foreseeably fall within a questioned restriction. Any professional
activity related to the electronic payments industry in any way shall fall
within the scope of this obligation. The failure to comply with this requirement
shall waive Participant's right to challenge the reasonable scope, clarity,
applicability, or enforceability of this Section 12 and its restrictions at a
later time. All rights of Participant and the Company will be preserved if the
early resolution conference requirement is complied with even if no agreement is
reached in the conference.

6


--------------------------------------------------------------------------------



F.    Governing Law.     Notwithstanding Section 14 or any other provision in
this Agreement or the Plan to the contrary, because the Company is headquartered
in the State of Ohio, the provisions of this Section 12 of the Agreement, shall
be governed by, and construed in accordance with, the laws of the State of Ohio
without regard to the choice of law rules of any state, including any state in
which Participant works.
G.    Miscellaneous.
1.    If any provision or clause of this Section 12, or portion thereof, shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is the intention of the parties that, if any court construes
any provision or clause of this Section 12, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall reduce the duration, area, or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
2.    This Section 12 may not be changed or terminated orally and can only be
changed by an agreement in writing signed by the Company and the Participant.
13.    Interpretations; Amendments; Enforcement of Rights. Any conflict between
this Agreement and the Plan will be resolved in favor of the Plan. Any dispute
regarding the interpretation of this Agreement or the Plan shall be submitted by
the Participant or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing and
signed by the parties to this Agreement; provided, however, that the Committee
has the right to amend, alter, suspend, discontinue or cancel the RSUs,
prospectively or retroactively; provided further, that, no such amendment shall
adversely affect the Participant’s material rights under this Agreement without
the Participant’s consent. No course of dealing or any delay on the part of the
Company or the Participant in exercising any rights hereunder shall operate as a
waiver of any such rights.  No waiver of any default or breach of this Agreement
shall be deemed a continuing waiver of any other breach or default.  No course
of dealing or any delay on the part of the Company in exercising similar rights
with regard to other participants shall operate as a waiver of any rights
hereunder. 
14.     Severability; Governing Law; Venue and Jurisdiction. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law. Except as provided in Section
12, this Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. Any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted in federal or
state court in Hamilton County, Ohio, and each party hereto waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding and each party hereto irrevocably submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding.
15.     Acknowledgement. The Company and the Participant acknowledge and agree
that the Award is granted under and governed by the Plan and the provisions of
the Notice and this Agreement. The Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Award subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
16.     Electronic Delivery and Acceptance. By accepting this Award, the
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses, and any other documents,
communications or information related to or that the Company may be required to
deliver in connection with the Plan, the Award or the Shares. Electronic
delivery of a document may be via e-mail, by reference to a location on the
Company’s intranet site or the internet site of a third party involved in
administering the Plan, or such other

7


--------------------------------------------------------------------------------



delivery determined at the Company’s discretion. Participant also consents and
agrees to participate in the Plan through an on-line or electronic system
maintained by the Company or a third party involved in administering the Plan.
This Agreement will be deemed to be signed by Participant upon the electronic
grant acceptance by Participant of the Notice of Restricted Stock Unit Award to
which it is attached.
17.     Confidentiality. By accepting this Award, the Participant agrees to keep
confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan, this
Award or this Agreement, except that the Participant may disclose information
concerning such dispute, controversy or claim to the court that is considering
such dispute, controversy or claim and to the Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).
18.     Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. In addition and notwithstanding
anything to the contrary in this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the Participant’s consent, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this Award. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code. For purposes of this Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
19.     Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that the Participant’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement, then the Participant shall immediately return to the Company the
Shares issued in settlement of the RSUs or the pre-tax income derived from any
disposition of the Shares previously received in settlement of the RSUs (the
“Repayment Obligation”). This Repayment Obligation shall be in addition to any
compensation recovery policy that may be adopted by the Company or by the
Committee pursuant to the Plan, or is otherwise required by applicable law or
the rules of the Securities and Exchange Commission.

8
